


Exhibit 10.116

UTSTARCOM, INC.

AMENDED AND RESTATED CHANGE OF CONTROL SEVERANCE AGREEMENT

        This Amended and Restated Change of Control/Involuntary Termination
Severance Agreement (the "Agreement") is made and entered into effective as of
                        , 2006 (the "Effective Date"), by and between William X.
Huang (the "Employee") and UTStarcom, Inc., a Delaware corporation (the
"Company"). Certain capitalized terms used in this Agreement are defined in
Section 1 below.

R E C I T A L S

        A.    The Company and Employee previously entered into a Change of
Control Severance Agreement which provided the Employee with certain severance
benefits upon the Employee's termination of employement following a Change of
Control.

        B.    The Board of Directors of the Company (the "Board") believes that
it is in the best interests of the Company and its shareholders to provide the
Employee with further incentives to continue his employment.

        C.    In order to provide the Employee with enhanced financial security
and sufficient encouragement to remain with the Company, the Board wishes to
augment certain terms of the Original Agreement, which is hereby amended adn
restated in its entirety as follows.

AGREEMENT

        In consideration of the mutual covenants herein contained and the
continued employment of Employee by the Company, the parties agree as follows:

        1.    Definition of Terms.    The following terms referred to in this
Agreement shall have the following meanings:

        (a)    Cause.    "Cause" shall mean (i) any act of personal dishonesty
taken by the Employee in connection with his responsibilities as an employee
which is intended to result in substantial personal enrichment of the Employee,
(ii) Employee's conviction of a felony which the Board reasonably believes has
had or will have a material detrimental effect on the Company's reputation or
business, (iii) a willful act by the Employee which constitutes misconduct and
is injurious to the Company, and (iv) continued willful violations by the
Employee of the Employee's obligations to the Company after there has been
delivered to the Employee a written demand for performance from the Company
which describes the basis for the Company's belief that the Employee has not
substantially performed his duties.

        (b)    Change of Control.    "Change of Control" shall mean the
occurrence of any of the following events:

          (i)  the approval by shareholders of the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

         (ii)  the approval by the shareholders of the Company of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company's assets;

--------------------------------------------------------------------------------






        (iii)  any "person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the "beneficial owner"
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company's then outstanding voting securities; or

        (iv)  a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors. "Incumbent
Directors" shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transactions described in
subsections (i), (ii), or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.

        (c)    Change in Control Involuntary Termination.    "Change in Control
Involuntary Termination" shall mean (i) without the Employee's express written
consent, a significant reduction of the Employee's duties, position or
responsibilities relative to the Employee's duties, position or responsibilities
in effect immediately prior to such reduction, or the removal of the Employee
from such position, duties and responsibilities, unless the Employee is provided
with comparable duties, position and responsibilities; provided, however, that a
reduction in duties, position or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity shall not constitute a
"Change in Control Involuntary Termination;" (ii) without the Employee's express
written consent, a substantial reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to such reduction; (iii) a reduction by the
Company of the Employee's base salary as in effect immediately prior to such
reduction; (iv) a material reduction by the Company in the kind or level of
employee benefits to which the Employee is entitled immediately prior to such
reduction with the result that the Employee's overall benefits package is
significantly reduced; (v) without the Employee's express written consent, the
relocation of the Employee to a facility or a location more than fifty
(50) miles from his current location; (vi) any purported termination of the
Employee by the Company which is not effected for Cause or for which the grounds
relied upon are not valid; or (vii) the failure of the Company to obtain the
assumption of this Agreement by any successors contemplated in Section 6 below.

        (d)    Regular Involuntary Termination.    "Regular Involuntary
Termination" shall mean any termination (other than a termination for Cause) of
the Employee by the Company which is not within twelve (12) months after a
Change in Control.

        (e)    Termination Date.    "Termination Date" shall mean the effective
date of any notice of termination delivered by one party to the other hereunder.

        2.    Term of Agreement.    This Agreement will have a term of three
(3) years commencing on the Effective Date. Following the expiration of the
three-year term, the Employee and the Company may, but are not obligated to,
enter into a new agreement. If Employee's employment continues following the
expiration of the three-year term, and the Company and Employee do not enter
into a new agreement, Employee's then current benefits arrangements shall
continue in accordance with the terms of this Agreement until the Parties agree
otherwise.

        3.    At-Will Employment.    The Company and the Employee acknowledge
that subject to the provisions of this Agreement, the Employee's employment is
and shall continue to be at-will, as defined under applicable law. If the
Employee's employment terminates for any reason, the Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other

2

--------------------------------------------------------------------------------






than as provided by this Agreement, or as may otherwise be established under the
Company's then existing employee benefit plans or policies at the time of
termination.

        4.    Severance Benefits.    

        (a)    Termination Following A Change of Control.    If the Employee's
employment with the Company terminates as a result of a Change in Control
Involuntary Termination at any time within eighteen (18) months after a Change
of Control, Employee shall be entitled to the following severance benefits:

          (i)  Twenty-four (24) months of Employee's base salary as in effect as
of the date of such termination, less applicable withholding, payable in a lump
sum within thirty (30) days of the Involuntary Termination;

         (ii)  one hundred percent (100%) of Employee's bonus for the year in
which the termination occurs;

        (iii)  all equity awards, including without limitation stock option
grants, restricted stock and stock purchase rights, granted by the Company to
the Employee prior to the Change of Control shall become fully vested or
released from the Company's repurchase right (if any shares of stock purchased
by or granted to the Employee prior to the Change of Control remain subject to
such repurchase right) and exercisable as of the date of the termination to the
extent such equity awards are outstanding and unexercisable or unreleased at the
time of such termination, with the right to exercise said equity awards within
twelve (12) months of such termination; and

        (iv)  the same level of health (i.e., medical, vision and dental)
coverage and benefits as in effect for the Employee on the day immediately
preceding the day of the Employee's termination of employment; provided,
however, that (A) the Employee constitutes a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended; and
(B) Employee elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA"), within the time period
prescribed pursuant to COBRA. The Company shall continue to provide Employee
with health coverage until the earlier of (C) the date Employee is no longer
eligible to receive continuation coverage pursuant to COBRA, or (D) twelve
(12) months from the termination date.

        (b)    Termination Apart from a Change of Control.    If the Employee's
employment with the Company terminates as a result of a Regular Involuntary
Termination during the term of this Agreement, then the Employee shall be
entitled to the following severance benefits:

          (i)  Twelve (12) months of Employee's base salary as in effect as of
the date of such termination, less applicable withholding, payable in a lump sum
within thirty (30) days of the Regular Involuntary Termination;

         (ii)  one hundred percent (100%) of Employee's bonus for the year in
which the Regular Involuntary Termination occurs;

        (iii)  all equity awards, including without limitation stock option
grants, restricted stock and stock purchase rights, granted by the Company to
the Employee shall become fully vested or released from the Company's repurchase
right (if any shares of stock purchased by or granted to the Employee remain
subject to such repurchase right) and exercisable as of the date of the
termination to the extent such equity awards are outstanding and unexercisable
or unreleased at the time of such termination, with the right to exercise said
equity awards within twelve (12) months of such termination; and

3

--------------------------------------------------------------------------------






        (iv)  the same level of health (i.e., medical, vision and dental)
coverage and benefits as in effect for the Employee on the day immediately
preceding the day of the Employee's termination of employment; provided,
however, that (A) the Employee constitutes a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended; and
(B) Employee elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA"), within the time period
prescribed pursuant to COBRA. The Company shall continue to provide Employee
with health coverage until the earlier of (C) the date Employee is no longer
eligible to receive continuation coverage pursuant to COBRA, or (D) twelve
(12) months from the termination date..

        (c)    Termination Apart from a Change of Control or Regular Involuntary
Termination.    For avoidance of doubt, if the Employee's employment with the
Company terminates as a result of Cause, then the Employee shall not be entitled
to receive severance or other benefits hereunder, but may be eligible for those
benefits (if any) as may then be established under the Company's then existing
severance and benefits plans and policies at the time of such termination.

        (d)    Accrued Wages and Vacation; Expenses.    Without regard to the
reason for, or the timing of, Employee's termination of employment: (i) the
Company shall pay the Employee any unpaid base salary due for periods prior to
the Termination Date; (ii) the Company shall pay the Employee all of the
Employee's accrued and unused vacation through the Termination Date; and
(iii) following submission of proper expense reports by the Employee, the
Company shall reimburse the Employee for all expenses reasonably and necessarily
incurred by the Employee in connection with the business of the Company prior to
the Termination Date. These payments shall be made promptly upon termination and
within the period of time mandated by law.

        5.    Limitation on Payments.    In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to the
Employee (i) constitute "parachute payments" within the meaning of Section 280G
of the Code, and (ii) would be subject to the excise tax imposed by Section 4999
of the Code (the "Excise Tax"), then Employee's benefits under this Agreement
shall be either

        (a)   delivered in full, or

        (b)   delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

        Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company's independent public accountants (the "Accountants"), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and the Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

4

--------------------------------------------------------------------------------



        6.    Successors.    

        (a)    Company's Successors.    Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company's business
and/or assets shall assume the Company's obligations under this Agreement and
agree expressly to perform the Company's obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term "Company" shall include any successor to the Company's
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.

        (b)    Employee's Successors.    Without the written consent of the
Company, Employee shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Employee hereunder
shall inure to the benefit of, and be enforceable by, Employee's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

        7.    Notices.    

        (a)    General.    Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In the case of the Employee,
mailed notices shall be addressed to him at the home address which he most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

        (b)    Notice of Termination.    Any termination by the Company for
Cause or by the Employee as a result of a voluntary resignation or an
Involuntary Termination shall be communicated by a notice of termination to the
other party hereto given in accordance with this Section. Such notice shall
indicate the specific termination provision in this Agreement relied upon, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
Termination Date (which shall be not more than thirty (30) days after the giving
of such notice). The failure by the Employee to include in the notice any fact
or circumstance which contributes to a showing of Involuntary Termination shall
not waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing his rights hereunder.

        8.    Arbitration.    

        (a)   Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in Santa Clara County, California, in accordance with the
National Rules for the Resolution of Employment Disputes then in effect of the
American Arbitration Association (the "Rules"). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator's decision in any court
having jurisdiction.

        (b)   The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Employee

5

--------------------------------------------------------------------------------






hereby consents to the personal jurisdiction of the state and federal courts
located in California for any action or proceeding arising from or relating to
this Agreement or relating to any arbitration in which the parties are
participants.

        (c)   Employee understands that nothing in this Section modifies
Employee's at-will employment status. Either Employee or the Company can
terminate the employment relationship at any time, with or without Cause.

        (d)   EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EMPLOYEE'S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:

          (i)  ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH
OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.

         (ii)  ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, et seq;

        (iii)  ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

        9.    Miscellaneous Provisions.    

        (a)    No Duty to Mitigate.    The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.

        (b)    Waiver.    No provision of this Agreement may be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

        (c)    Integration.    This Agreement and any outstanding stock option
agreements and restricted stock purchase agreements referenced herein represent
the entire agreement and understanding between the parties as to the subject
matter herein and supersede all prior or

6

--------------------------------------------------------------------------------






contemporaneous agreements, whether written or oral, with respect to this
Agreement and any stock option agreement or restricted stock purchase agreement.

        (d)    Choice of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

        (e)    Severability.    The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

        (f)    Employment Taxes.    All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.

        (g)    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

7

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.


COMPANY:
 
UTSTARCOM, INC.
 
 
By:
 
    

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


EMPLOYEE:
 
    

--------------------------------------------------------------------------------

Signature
 
 
William X. Huang

--------------------------------------------------------------------------------

Printed Name

SIGNATURE PAGE TO AMENDED AND RESTATED CHANGE OF CONTROL
SEVERANCE AGREEMENT

8

--------------------------------------------------------------------------------


